tcmemo_2012_353 united_states tax_court richard d rasmussen and cheryl rasmussen petitioners v commissioner of internal revenue respondent docket no filed date richard d rasmussen and cheryl rasmussen pro sese shaina e boatright for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiency addition_to_tax and penalty with respect to petitioners’ federal_income_tax for tax_year year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar petitioners have conceded that petitioner husband received taxable_income from an ira distribution in the issues remaining for consideration are whether petitioners may deduct mortgage interest_expenses whether petitioners may deduct car and truck expenses whether petitioners may deduct auto rental expenses whether petitioners are liable for the addition_to_tax under sec_6651 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found petitioners are married and resided in minnesota when they filed the petition during the year at issue petitioner husband was the sole_proprietor of a window installation business named traveling window repair installation petitioner wife worked as a cosmetologist but she also ran errands for traveling window repair installation i mortgage interest_expenses in petitioners owned three properties their residence in minnesota minnesota residence two vacant lots in wisconsin collectively wisconsin lots and a condominium in florida florida condominium petitioners purchased their minnesota residence in on date petitioners purchased the wisconsin lots for approximately dollar_figure the wisconsin lots are vacant and wooded there are no buildings on the land the wisconsin lots are approximately miles from petitioners’ minnesota residence on date petitioners refinanced with countrywide home loans their mortgage on their minnesota residence for dollar_figure mortgage they used the mortgage to pay off a prior mortgage of dollar_figure with wells fargo and a home equity line of credit of dollar_figure with lake elmo bank on date petitioners purchased the florida condominium for approximately dollar_figure petitioners went to florida at least twice in in the only mortgage petitioners had was the mortgage with countrywide home loans now bank of america petitioners received from countrywide home loans a form_1098 mortgage interest statement showing mortgage interest_paid in of dollar_figure petitioners deducted portions of the interest_expense from their mortgage in four places on their income_tax return on a schedule c profit or loss from business relating to traveling window repair installation schedule c-1 petitioners deducted dollar_figure of mortgage interest with respect to the wisconsin lots on a schedule c relating to florida development schedule c-2 petitioners deducted dollar_figure of mortgage interest with respect to the florida condominium on a schedule e supplemental income and loss petitioners deducted dollar_figure of mortgage interest for the rental of their minnesota residence on form_8829 expenses for business use of your home petitioners deducted dollar_figure of mortgage interest for the business use of their minnesota residence petitioners did not include a schedule a itemized_deductions with their return the amounts deducted exceed their mortgage interest for petitioners conceded that the amounts reported on their schedules c-1 and c-2 should be lower respondent did not disallow the mortgage interest deductions on petitioners’ schedule e and form_8829 ii traveling window repair installation on schedule c-1 for traveling window repair installation petitioners deducted car and truck expenses of dollar_figure and rent or lease of vehicles machinery or equipment expenses of dollar_figure on a schedule c relating to auto rental schedule c-3 petitioners deducted car and truck expenses of dollar_figure a petitioner husband petitioner husband installs and repairs windows for his business traveling window repair installation he also stains seals and varnishes windows before he installs or reinstalls them any parts he needs he has delivered to a warehouse in lake elmo minnesota lake elmo warehouse petitioner husband’s typical workday in involved driving from one job to the next using a g p s picking up supplies at the lake elmo warehouse when necessary and returning to finish jobs petitioner husband drove constantly for his job in he used two trucks in his work a chevy silverado and a chevy s-10 pickup truck petitioner husband primarily used the chevy silverado petitioner husband often used the chevy s-10 to get construction materials for his job and to run errands when petitioner husband returned from work at night he either wrote down the jobs he had gone to that day or told petitioner wife where he had gone and she would write it down at the end of every week or couple of weeks petitioner wife collected all of the job notes and sent them to petitioners’ tax preparer mileage was not recorded separately for petitioner husband’s vehicles b petitioner wife petitioner wife used her personal car to run errands for traveling window repair installation petitioner wife ran errands almost every day on a typical day she drove for example to the post office sam’s club and office max petitioner wife also kept a mileage log for all of the errands she ran she used pieces of paper to record where she had gone and then gave those papers to petitioners’ tax preparer petitioner wife also gave all of her receipts from the errands to the tax preparer petitioner wife was never compensated for running errands she never received any wages or payment for her time petitioner wife also never received payment for_the_use_of her personal vehicle iii notice_of_deficiency petitioners mailed their form_1040 u s individual_income_tax_return for tax_year on date respondent received petitioners’ tax_return on date petitioners’ income_tax return was due on date but petitioners had been granted an extension of time to file until october with their form_1040 petitioners provided the schedule c-1 for petitioner husband’s traveling window repair installation business the schedule c-2 for petitioner husband’s florida development and the schedule c- for petitioner wife’s auto rental on date respondent issued petitioners a notice_of_deficiency for tax_year disallowing the following deductions expense mortgage interest schedule c-1 traveling window repair installation mortgage interest schedule c-2 florida development car and truck schedule c-1 traveling window repair installation car and truck schedule c-3 auto rental rent lease of vehicles machinery equipment schedule c-1 traveling window repair installation amount dollar_figure big_number big_number big_number big_number opinion i business_expense deductions a burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 in order to shift the burden the taxpayer must comply with all substantiation and recordkeeping requirements and cooperate with all reasonable requests by the commissioner for witnesses information documents meetings and interviews pursuant to sec_7491 see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 116_tc_438 petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue b substantiation generally sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer may not deduct a personal living or family expense unless the code expressly provides otherwise sec_262 deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 higbee v commissioner t c pincite normally the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this is often referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_197 c mortgage interest_expenses generally a taxpayer may deduct interest_paid or accrued within the tax_year on indebtedness sec_163 this deduction is not allowed for personal_interest which excludes both qualified_residence_interest as defined by sec_163 and interest_paid or accrued on indebtedness properly allocable to a trade_or_business among other things sec_163 wisconsin lots petitioners testified that traveling window repair installation stored lumber on the wisconsin lots petitioners did not provide any further documentation such as receipts paid bills canceled checks or invoices in support of this testimony petitioners have not provided evidence sufficient to indicate that the reported mortgage interest_expense on their schedule c-1 was an ordinary_and_necessary_expense directly related to traveling window repair installation moreover even if petitioners had proved that the wisconsin lots were directly connected with petitioner husband’s business petitioners failed to offer any documentation that links the mortgage with the wisconsin lots petitioners provided a buyer closing statement for the wisconsin lots and proof that they paid down the mortgage but they failed to prove how the two were connected accordingly we sustain respondent’s determination with regard to petitioners’ mortgage interest_expense on their schedule c-1 for traveling window repair installation florida condominium petitioners testified that they have been fixing up the florida condominium to sell and that petitioner husband has been renovating it himself petitioners testified that they did not stay at the florida condominium when they were in florida in they contend that they do not plan on living in the florida condominium when the construction is complete petitioner husband’s mileage log for tax_year discussed infra mentions that petitioner husband drove from minnesota to a florida condo in naples florida to develop to rent petitioners did not provide any further documentation such as receipts paid bills canceled checks or invoices in support of their testimony and petitioner husband’s mileage log therefore petitioners have not provided evidence sufficient to indicate that the reported mortgage interest_expense on the schedule c-2 for florida development was an ordinary_and_necessary_expense directly related to a trade_or_business petitioners failed to argue that the florida condominium was held_for_the_production_of_income pursuant to sec_212 ordinary and necessary business expenses are deductible for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 petitioners failed to show that the property produced income moreover petitioners failed to prove that their work on the florida condominium rose to the level of a trade_or_business sec_1_183-2 income_tax regs provides a nonexhaustive list of the following nine factors used to determine whether an activity is engaged in for profit whether the taxpayer carries on the activity in a businesslike manner the expertise of the taxpayer and his or her advisors the time and effort expanded by the taxpayer in carrying out the activity whether the taxpayer expects that the assets used in the activity might appreciate in value whether the taxpayer has had other success carrying on similar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and elements of personal pleasure or recreation if an activity is not engaged in for profit then the taxpayer may not deduct expenses regarding that activity under sec_162 or sec_212 sec_183 c see also 94_tc_41 petitioners’ testimony and petitioner husband’s mileage log failed to prove that any of the nine factors weighed in their favor petitioners failed to show that their work on the florida condominium rose to the level of a trade_or_business furthermore even if petitioners had proved that the florida condominium was directly connected with a trade_or_business they failed to offer any documentation that links the mortgage and the florida condominium petitioners provided a settlement statement from the u s department of housing and urban development for the florida condominium and proof that they paid down the mortgage but they failed to prove how the two were connected accordingly we sustain respondent’s determination with regard to petitioners’ mortgage interest_expense reported on their schedule c-2 for florida development d car and truck expenses certain expenses specified in sec_274 are subject_to strict substantiation rules no deductions under sec_162 shall be allowed for listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement sec_274 listed_property includes passenger automobiles and other_property used for transportation sec_280f to meet the heightened substantiation requirements a taxpayer must substantiate the amount use and business_purpose of the expense sec_274 to substantiate by adequate records the taxpayer must provide both an account book log or similar record as well as documentary_evidence which are together sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by the taxpayer’s statement and by direct evidence such as documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date notably sec_274 overrides the cohan_rule 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date flush language noting that sec_274 supersedes the cohan_rule therefore this court is precluded from estimating any expenses that are covered by sec_274 petitioners reported car and truck expense deductions on the schedule c-1 for traveling window repair installation and the schedule c-3 for auto rental of their income_tax return car and truck expenses fall under the heightened substantiation requirements of sec_274 petitioners must substantiate their car and truck expenses either by adequate_records or by sufficient evidence corroborating petitioners’ own statement petitioner husband’s traveling window repair installation petitioner husband drove extensively for traveling window repair installation sometimes returning to a jobsite multiple times in a week and often picking up supplies at the lake elmo warehouse he did not know what his total mileage was for petitioners produced a mileage log that detailed petitioner husband’s car travel for tax_year that was prepared by their tax preparer petitioners did not submit into the record any of petitioner husband’s job notes or any copies of the notes petitioners also failed to produce any client invoices or any maintenance documents for petitioner husband’s two pickup trucks we cannot accept petitioners’ testimony without documentary corroboration they did not provide documentation in support of the mileage log petitioners have failed to present records to show that they are entitled to deductions for expenses related to traveling window repair installation see eg bennett v commissioner tcmemo_2010_114 clark v commissioner tcmemo_2002_32 accordingly we sustain respondent’s determination regarding petitioners’ car and truck expenses reported on their schedule c-1 for traveling window repair installation petitioner wife’s auto rental petitioner wife frequently ran errands in her personal car for traveling window repair installation traveling window repair installation never reimbursed her for_the_use_of her car and never paid her for her errands thus there is no indication that petitioner wife engaged in an auto rental business petitioner wife testified that traveling window repair installation did not pay her for_the_use_of her vehicle petitioner wife did not produce any third-party records to verify her car mileage for petitioners produced a mileage log that detailed petitioner wife’s car travel for their tax_return_preparer prepared the mileage log which lists the dates of travel starting and finishing location distance and purpose petitioner wife presented only two receipts one from target and one from a drug store for the period covered by the mileage log the target receipt shows a mix of personal and business_expenses petitioner wife’s mileage log does not indicate that personal items were purchased during that trip petitioners have failed to prove what portion of petitioner wife’s mileage log relates to ordinary and necessary business_expenses and what portion relates to personal expenses petitioners did not produce any further documentation in support of petitioner wife’s mileage log or petitioner wife’s testimony the cohan_rule does not apply to car and truck expenses pursuant to sec_274 accordingly petitioners have not provided this court with evidence sufficient to indicate that the reported car and truck expense on the schedule c-3 was an ordinary_and_necessary_expense directly related to an auto rental business or to traveling window repair installation see eg bennett v commissioner tcmemo_2010_114 clark v commissioner tcmemo_2002_32 therefore we sustain respondent’s determination regarding petitioners’ car and truck expenses on their schedule c-3 for auto rental e rent or lease of vehicles machinery or equipment expense petitioner husband testified that the vehicle rent expense relates to petitioners’ son’s running errands for traveling window repair installation petitioner husband testified that traveling window repair installation did not pay his son by check for his time petitioners did not provide a mileage log or any other documentation in support of the reported vehicle rent expense accordingly petitioners have not provided evidence to show that the vehicle rent expense reported on the schedule c-1 was an ordinary_and_necessary_expense directly related to traveling window repair installation consequently we sustain respondent’s determination with regard to petitioners’ rent expenses on their schedule c-1 for traveling window repair installation ii addition_to_tax under sec_6651 under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any addition_to_tax see rule a higbee v commissioner t c pincite once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect higbee v commissioner t c pincite respondent determined that petitioners are liable for an addition_to_tax pursuant to sec_6651 because petitioners did not timely file their tax_return sec_6651 provides for an addition_to_tax for failure to timely file a federal_income_tax return unless it is shown that such failure was due to reasonable_cause and not willful neglect see also 469_us_241 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs petitioners’ tax_return was due on date but they did not mail it until date respondent did not receive the return until date respondent has shown that petitioners failed to timely file their federal_income_tax return for consequently we conclude that respondent has satisfied his burden of production under sec_7491 and petitioners must come forward with evidence to prove they are not liable for the addition_to_tax petitioners did not introduce any evidence that they are not liable for the addition_to_tax or that their failure_to_file was due to reasonable_cause and not willful neglect accordingly we sustain respondent’s determination and hold petitioners liable for the addition_to_tax pursuant to sec_6651 iii accuracy-related_penalty under sec_6662 under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any penalty higbee v commissioner t c pincite once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a higbee v commissioner t c pincite respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for sec_6662 and b and imposes a penalty of of any underpayment attributable to a substantial_understatement_of_income_tax or negligence or disregard of rules and regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent contends that petitioners are liable for a sec_6662 accuracy-related_penalty attributable to a substantial_understatement_of_income_tax or alternatively negligence petitioners failed to produce any documentary_evidence showing that the wisconsin lots are directly connected with traveling window repair installation and they failed to show a link between the mortgage and the wisconsin lots petitioners likewise failed to produce any documentary_evidence showing that the florida condominium was connected with a trade_or_business or that florida development was a trade_or_business and they failed to show a link between the mortgage and the florida condominium petitioners failed to properly substantiate the mortgage interest expenses reported on the schedule c-1 for traveling window repair installation and the schedule c-2 for florida development petitioners also failed to produce any documentary_evidence showing that the reported vehicle rent expense was an ordinary_and_necessary_expense connected with traveling window repair installation petitioners failed to properly substantiate the vehicle rent expense reported on the schedule c-1 for traveling window repair installation petitioner husband did not produce any receipts in support of his mileage log petitioner wife provided only two receipts that supported her mileage log adequate_records were not kept to substantiate petitioners’ car and truck expenses petitioners failed to properly substantiate the car and truck expenses reported on the schedule c-1 for traveling window repair installation or the schedule c-3 for auto rental respondent carried the burden of production with respect to the sec_6662 penalty for negligence regarding portions of the underpayment relating to the mortgage interest_expenses on schedules c-1 and c-2 the vehicle rent expense on the schedule c-1 and the car and truck expenses on schedules c-1 and c-3 we need not address the applicability of the penalty on the ground of substantial_understatement_of_income_tax for tax_year see sec_1 c income_tax regs whether any portion of an underpayment is attributable to negligence or a substantial_understatement_of_income_tax no accuracy-related_penalty is imposed on any portion with respect to a taxpayer who had reasonable_cause and acted in good_faith see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all relevant facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to properly determine his or her tax_liability id petitioners provided no documentation to support the mortgage interest deductions although petitioners testified credibly that they provided all of their car and truck expense documentation including receipts to their tax_return_preparer so that the preparer could make the mileage logs and prepare petitioners’ tax_return petitioners failed to provide documentary_evidence regarding the car and truck expenses reported on the schedule c-1 for traveling window repair installation or the schedule c-3 for auto rental we find that petitioners failed to comply with recordkeeping requirements and failed to make a good-faith effort to act in accordance with applicable tax law accordingly petitioners are liable for sec_6662 accuracy-related_penalty on portions of the underpayment pertaining to the mortgage interest_expense of dollar_figure on the schedule c-1 for traveling window repair installation the mortgage interest_expense of dollar_figure on the schedule c-2 for florida development the car and truck expenses of dollar_figure on the schedule c-1 for traveling window repair installation the car and truck expenses of dollar_figure on the schedule c-3 for auto rental and the vehicle rent expenses of dollar_figure on the schedule c-1 for traveling window repair installation to reflect the foregoing decision will be entered under rule
